DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a boot strap component configured to use power from the energy storage medium to power the converter until the converter stabilizes” (emphasis added) in claim 5, and “a boot strap component operable to use power from the energy storage medium to power the converter until the converter stabilizes” (emphasis added) in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907).
Regarding Claim 1:
McKinley discloses an assembly for harvesting power from one or more power cables (Fig. 4a and its related discussion; see, for example, the Abstract), the assembly comprising: a current transformer with an active burden load (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion), the current transformer being configured to harvest power from the one or more power cables and output the harvested power as alternating current (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, the Abstract, paragraphs 0023-0025, etc. which disclose the electrical current transformer harvesting power from a power distribution line, and outputting alternating current to the rectifiers as shown); a rectifier connected to the current transformer (Fig. 4A, rectifier(s) 142, 144, and their related discussion), the rectifier being configured to receive the alternating current from the current transformer and output direct current (Fig. 4A, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0023-0025); a controller configured to send a load control signal to the current transformer, the current transformer being configured to modify the active burden load based on an amount of load encoded in the load control signal (Fig. 4A, microcontroller 164a, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0025 which discloses the microcontroller, based upon a sensed condition, will control the AC resistor network 162a to vary the resistance); an input monitor configured to monitor the direct current output by the rectifier and send an input signal to the controller encoding at least one first property of the direct current output by the rectifier (Fig. 4A, microcontroller 164a, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0022, 0024, etc. which discloses sensing a condition in the circuit powered by rectifier(s) 142, 144). While McKinley discloses outputting electricity to a load, McKinley fails to teach converter configured to receive the direct current and output electricity to a load.
However, Koo discloses a current transformer being configured to harvest power from the one or more power cables and output the harvested power as alternating current (Fig.’s 1-2, current transformer module 20 comprising current transformers 21, and their related discussion); a rectifier connected to the current transformer, the rectifier being configured to (Fig.’s 1-2, power supply module 30 comprising power converting units 31-35, and their related discussion); an input monitor configured to monitor the direct current output by the rectifier and send an input signal to the controller encoding at least one first property of the direct current output by the rectifier (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraph 0043 which discloses the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31, provided from the rectifier unit, to the power summing unit 40.); a converter configured to receive the direct current and output electricity to a load (Fig.’s 1-2, DC/AC converting unit 50, load 60, and their related discussion), the controller being configured to send an output signal to the converter encoding an amount of electrical output, the converter being configured to output the electricity in accordance with the output signal (Fig.’s 1-2, DC/AC converting unit 50, load 60, and their related discussion); and an output monitor configured to encode, as an output load signal, at least one second property of the electricity after the electricity passes through the load and send the output load signal to the controller, the controller being configured to determine the amount of electrical output and the amount of load based on the input signal and the output load signal, the controller being configured to encode the amount of electrical output in the output signal, and to encode the amount of load in the load control signal (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKinley to incorporate a converter as taught within Koo, to provide an appropriate type of power potentially required by the load (see, for example, paragraph 0046).
Regarding Claim 2:
Modified McKinley teaches the limitations of the preceding claim 1. Modified McKinley, in further view of McKinley, discloses wherein the current transformer is a split core current transformer (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, and their related discussion; see, for example, Abstract, paragraphs 0020-0021, etc. which disclose a split core current transformer).
Regarding Claim 10:
McKinley discloses an assembly for harvesting power from one or more power cables (Fig. 4a and its related discussion; see, for example, the Abstract), the assembly comprising: a current transformer operable to harvest power from the one or more power cables and output the harvested power (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, the Abstract, paragraphs 0023-0025, etc. which disclose the electrical current transformer harvesting power from a power distribution line, and outputting alternating current to the rectifiers as shown); and a controller (Fig. 4A, microcontroller 164a, and its related discussion; see, for example, paragraphs 0023-0025). While McKinley discloses a monitor for communicating with the controller, McKinley fails to teach at least one output monitor each operable to encode, in a load signal, at least one property of a portion of the harvested power that passed through the remotely installed electronic device.
However, Koo discloses an assembly for harvesting power from one or more power cables and providing the harvested power to a remotely installed electronic device (Fig.’s 1-2, electromagnetic induction type power supply device with load 60, and their related discussion; see, for example, the Abstract, paragraphs 0001-0002, etc.), the assembly comprising: a current transformer operable to harvest power from the one or more power cables and output the harvested power to the remotely installed electronic device (Fig.’s 1-2, current transformer module 20 comprising current transformers 21, load 60, and their related discussion); at least one output monitor each operable to encode, in a load signal, at least one property of a portion of the harvested power that passed through the remotely installed electronic device (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage); and a controller operable to receive the load signal from each of the at least one output monitor and control an amount of power harvested by the current transformer based at least in part on the load signal received from each of the at least one output monitor (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McKinley to incorporate at least one output monitor, as taught within Koo, to provide the controller of the system with up to date information in relation to the power being drawn from an associated load, thereby establishing a more robust and complete control system capable of ensuring the power drawn by the load is at a desirable and suitable level, and further improving overall system efficiency.
Regarding Claim 11:
Modified McKinley teaches the limitations of the preceding claim 10. Modified McKinley, in further view of McKinley, discloses wherein the current transformer outputs the harvested power as alternating current (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, the Abstract, paragraphs 0023-0025, etc. which disclose the electrical current transformer harvesting power from a power distribution line, and outputting alternating current to the rectifiers as shown), and the assembly further comprises: a circuit operable to connect the current transformer to the remotely installed electronic device, the circuit being operable to convert the alternating current to direct current (Fig. 4A, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0023-0025. See also Koo: Fig.’s 1-2, power supply module 30 comprising power converting units 31-35, and their related discussion).
Regarding Claim 20:
Modified McKinley teaches the limitations of the preceding claim 10. Modified McKinley, in further view of McKinley, discloses wherein the current transformer outputs the harvested power as alternating current (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, the Abstract, paragraphs 0023-0025, etc. which disclose the electrical current transformer harvesting power from a power distribution line, and outputting alternating current to the rectifiers as shown); the assembly further comprises a rectifier circuit (Fig. 4A, rectifier(s) 142, 144, and their related discussion), an input monitor (Fig. 4A, microcontroller 164a, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0022, 0024, etc. which discloses sensing a condition in the circuit powered by rectifier(s) 142, 144), and a converter circuit (Koo: Fig.’s 1-2, DC/AC converting unit 50, load 60, and their related discussion), the rectifier circuit is operable to receive the alternating current from the current transformer and output the direct current (Fig. 4A, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0023-0025); the input monitor (Fig. 4A, microcontroller 164a, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0022, 0024, etc. which discloses sensing a condition in the circuit powered by rectifier(s) 142, 144), the converter circuit is operable to receive the direct current output by the rectifier circuit, receive an output signal from the controller, and output the direct current to the remotely installed electronic device in accordance with the output signal (Koo: Fig.’s 1-2, DC/AC converting unit 50, load 60, and their related discussion; see, for example, paragraphs 0043-0046), the controller is operable to determine an amount of electrical output based on the input signal and the load signal received from each of the at least one output monitor (Fig. 4A, microcontroller 164a, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0025 which discloses the microcontroller, based upon a sensed condition, will control the AC resistor network 162a to vary the resistance. See also Koo: Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage); and the controller is operable to send the output signal to the converter circuit encoding the (Koo: Fig.’s 1-2, power summing unit 40, feedback circuit 315, DC/AC converting unit 50, and their related discussion; see, for example, paragraphs 0043-0046).
Regarding Claim 21:
Modified McKinley teaches the limitations of the preceding claim 20. Modified McKinley further discloses wherein the current transformer is connected to an active burden load (McKinley: Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion), the controller is operable to determine an amount of load based on the input signal and the load signal received from each of the at least one output monitor, encode the amount of load in a load control signal, and send the load control signal to the current transformer (Koo: Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage. McKinley: Fig. 4A, microcontroller 164a, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0025 which discloses the microcontroller, based upon a sensed condition, will control the AC resistor network 162a to vary the resistance), and the current transformer is operable to receive the load control signal and modify the active burden load based on the amount of load encoded in the load control signal (McKinley: Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0024).
Regarding Claim 22:
Modified McKinley teaches the limitations of the preceding claim 21. Modified McKinley, in further view of McKinley, discloses wherein the at least one property of the direct current encoded in the input signal by the input monitor comprises current and voltage (Fig. 4A, microcontroller 164a, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0022, 0024, etc. which discloses sensing a condition in the circuit powered by rectifier(s) 142, 144).
Regarding Claim 23:
Modified McKinley teaches the limitations of the preceding claim 22. Modified McKinley, in further view of Koo, discloses wherein the at least one output monitor comprises a current monitor operable to encode, in a first load signal, an amount of current in the portion of the harvested power (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage), and the at least one output monitor comprises a voltage monitor operable to encode, in a second load signal, an amount of voltage in the portion of the harvested power (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage).
Regarding Claim 24:
Modified McKinley teaches the limitations of the preceding claim 10. Modified McKinley, in further view of McKinley, discloses wherein the current transformer is a split core current transformer or a solid core current transformer (Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, and their related discussion; see, for example, Abstract, paragraphs 0020-0021, etc. which disclose a split core current transformer)
Regarding Claim 25:
Modified McKinley teaches the limitations of the preceding claim 10. Modified McKinley, in further view of Koo, discloses a current transformer monitor operable to monitor an amount of power harvested from the one or more power cables by the current transformer and send a signal to the controller encoding the amount of power harvested (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0044 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60. See also the related discussion with respect to the generation of current via the current transformers so as the add or remove current transformers as necessary to increase availability and supply power stably).
Regarding Claim 26:
Modified McKinley teaches the limitations of the preceding claim 10. Modified McKinley, in further view of Koo, discloses wherein the at least one output monitor comprises a current monitor operable to encode, in a first load signal, an amount of current in the portion of the harvested power (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage), and the at least one output monitor comprises a voltage monitor operable to encode, in a second load signal, an amount of voltage in the portion of the harvested power (Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) and in further view of Cook et al. (U.S. Patent Publication Number 2015/0054610).
Regarding Claim 3:
Modified McKinley teaches the limitations of the preceding claim 1. Modified McKinley fails to teach wherein the current transformer is a solid core current transformer.
However, Cook et al. discloses wherein the current transformer is a solid core current transformer (see, for example, paragraph 0004 which discloses transformers may have either a solid core or a split core). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to select a solid core, as taught within Cook, since the selection of a solid core is generally less expensive and more permanent transformer selection versus the selection of a split core transformer. Furthermore, it should be noted that the selection of a split core versus a solid core transformer is considered to be a design choice falling well within the range of one having ordinary skill in the art. The selection of a given core for a transformer would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claims 4, 9, 12-14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) and in further view of Kawamae et al. (U.S. Patent Publication Number 2019/0190319).
Regarding Claim 4:
Modified McKinley teaches the limitations of the preceding claim 1. Modified McKinley fails to teach a filtering circuit configured to filter the direct current before the direct current is received by the converter.
However, Kawamae et al. discloses a filtering circuit configured to filter the direct current before the direct current is received by the converter (Fig. 1, smoothing circuit 129, DC-DC converter 133, and their related discussion; see, for example, paragraphs 0068, 0134, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding Claim 9:
Modified McKinley teaches the limitations of the preceding claim 1. Modified McKinley fails to teach wherein the converter is a buck converter.
However, Kawamae et al. discloses wherein the converter is a buck converter (Fig. 1, DC-DC converter 133, and its related discussion; see, for example, paragraph 0068 which discloses the DC-DC converter may be a step-down type converter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to select a buck converter, as taught within Kawamae, to select a converter capable of converting the respective power to a usable level for a respectively connected load.
Regarding Claim 12:
Modified McKinley teaches the limitations of the preceding claim 11. Modified McKinley further discloses wherein the circuit comprises: a rectifier circuit operable to receive the alternating current from the current transformer and output the direct current (McKinley: Fig. 4A, rectifier(s) 142, 144, and their related discussion); and a converter circuit operable to receive the direct current and output the direct current to the remotely installed electronic device (Koo: Fig.’s 1-2, DC/AC converting unit 50, load 60, and their related discussion; see, for example, paragraphs 0043-0046). Modified McKinley fails to teach a filter circuit operable to receive the direct current from the rectifier circuit and filter the direct current.
However, Kawamae et al. discloses a rectifier circuit operable to receive the alternating current and output the direct current (Fig. 1, rectifier diodes 125-128 and their related discussion); a filter circuit operable to receive the direct current from the rectifier circuit and filter the direct current (Fig. 1, smoothing circuit 129, DC-DC converter 133, and their related discussion; see, for example, paragraphs 0068, 0134, etc.); and a converter circuit operable to receive the direct current from the filter circuit and output the direct current to the remotely installed electronic device (Fig. 1, DC-DC converter 133, load 134, and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to incorporate a filtering circuit, as taught within Kawamae, to suppress potential voltage fluctuations generated at the rectifier output ends.
Regarding Claim 13:
Modified McKinley teaches the limitations of the preceding claim 12. Modified McKinley, in further view of Koo, discloses wherein the controller is operable to send an output signal to the converter circuit encoding an amount of electrical output (Fig.’s 1-2, power summing unit 40, feedback circuit 315, DC/AC converting unit 50, and their related discussion; see, for example, paragraphs 0043-0046), and the converter circuit is operable to output the direct current in accordance with the output signal (Fig.’s 1-2, DC/AC converting unit 50, load 60, and their related discussion).
Regarding Claim 14:
Modified McKinley teaches the limitations of the preceding claim 13. Modified McKinley, in further view of McKinley, discloses wherein the circuit further comprises an input monitor operable to receive the direct current from the rectifier and send an input signal to the controller encoding at least one first property of the direct current (Fig. 4A, microcontroller 164a, rectifier(s) 142, 144, and their related discussion; see, for example, paragraphs 0022, 0024, etc. which discloses sensing a condition in the circuit powered by rectifier(s) 142, 144), and the controller is operable to determine the amount of electrical output based on the input signal and the load signal received from each of the at least one output monitor (Koo: Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage. McKinley: Fig. 4A, microcontroller 164a, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0025 which discloses the microcontroller, based upon a sensed condition, will control the AC resistor network 162a to vary the resistance).
Regarding Claim 17:
Modified McKinley teaches the limitations of the preceding claim 12. Modified McKinley in further view of Kawamae, discloses wherein the converter comprises a buck converter (Fig. 1, DC-DC converter 133, and its related discussion; see, for example, paragraph 0068 which discloses the DC-DC converter may be a step-down type converter).
Regarding Claim 19:
Modified McKinley teaches the limitations of the preceding claim 12. Modified McKinley further discloses wherein the current transformer is connected to an active burden load (McKinley: Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion), the controller is operable to determine an amount of load based at least in part on the load signal received from each of the at least one output monitor, encode the amount of load in a load control signal, and send the load control signal to the current transformer (Koo: Fig.’s 1-2, power summing unit 40, feedback circuit 315, and their related discussion; see, for example, paragraphs 0043-0045 which disclose the feedback circuit unit 315 may receive the size of the output of the power converting unit(s) 31 to the power summing unit 40, the size of a voltage and current provided from the power summing unit 40 to the load 60, as well as the power summing unit 40 may provide the size of a final output voltage, taken from the direct current output by power supply module 30 comprising converting units 31-35, to the feedback circuit 315 to control the operation of the power converting unit 35 according to the final output voltage. McKinley: Fig. 4A, microcontroller 164a, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0025 which discloses the microcontroller, based upon a sensed condition, will control the AC resistor network 162a to vary the resistance), and the current transformer is operable to receive the load control signal and modify the active burden load based on the amount of load encoded in the load control signal (McKinley: Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0024).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) and in further view of Okamatsu et al. (U.S. Patent Publication Number 2015/0357917).
Regarding Claim 5:
Modified McKinley teaches the limitations of the preceding claim 1. Modified McKinley fails to teach an energy storage medium; and a boot strap component configured to use power from the energy storage medium to power the converter until the converter stabilizes.
However, Okamatsu et al. discloses an energy storage medium (Fig. 1, bootstrap capacitors 43 and 49, and their related discussion; see, for example, paragraph 0102); and a boot strap component configured to use power from the energy storage medium to power the converter until the converter stabilizes (Fig. 1, bootstrap capacitors 43 and 49, bootstrap capacitor circuits 61 and 71, and their related discussion; see, for example, paragraphs 0012, 0025, 0102, etc. which disclose the bootstrap capacitors may be utilized to stabilize the DC-DC converter 11 output current and reduce ripple current). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to incorporate the energy storage medium and boot strap component, as taught within Okamatsu, to stabilize the converter during restarting operations, and further reduce the ripple current generated.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) and in further view of Yan et al. (U.S. Patent Publication Number 2015/0108945).
Regarding Claim 6:
Modified McKinley teaches the limitations of the preceding claim 1. While Modified McKinley discloses wherein the rectifier is a full wave bridge rectifier, Modified McKinley fails to teach the rectifier is a MOSFET bridge rectifier.
However, Yan et al. discloses wherein the rectifier is a full wave metal-oxide-semiconductor field-effect transistor (“MOSFET”) bridge rectifier (see, for example, paragraph 0005 which discloses the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to select a MOSFETs as the switches devices of the rectifier circuit, as 
Regarding Claim 7:
Modified McKinley teaches the limitations of the preceding claim 6. Modified McKinley, in further view of Yan, discloses wherein the full wave MOSFET bridge rectifier comprises a first MOSFET with a first gate and a second MOSFET with a second gate (Fig. 6, rectifier bridge constituted by D1-D4, and their related discussion; see, for example, paragraphs 0005, 0032, etc. which disclose the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET), the first and second gates are connected to the controller (Fig. 6, rectifier bridge constituted by D1-D4, controller not shown, and their related discussion; see, for example, paragraphs 0005, 0032, etc. which disclose the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET), and the controller is operable to turn the first and second gates “ON” and “OFF” to thereby modify the active burden load (Fig. 6, rectifier bridge constituted by D1-D4, controller not shown, and their related discussion; see, for example, paragraphs 0005, 0032, etc. which disclose the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET. See also the respective rectifier control as previously presented and discussed within Modified McKinley).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) and in further view of Ivanov (U.S. Patent Publication Number 2014/0191730).
Regarding Claim 8:
Modified McKinley teaches the limitations of the preceding claim 1. Modified McKinley fails to explicitly teach the converter is a boost converter.
However, in an attempt to expedite prosecution, Ivanov discloses wherein the converter is a boost converter (Fig. 3A, DC-DC converter 4 and its related discussion; see, for example, paragraph 0017).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) in view of Kawamae et al. (U.S. Patent Publication Number 2019/0190319) and in further view of Okamatsu et al. (U.S. Patent Publication Number 2015/0357917).
Regarding Claim 15:
Modified McKinley teaches the limitations of the preceding claim 12. Modified McKinley fails to teach an energy storage medium; and a boot strap component configured to use power from the energy storage medium to power the converter until the converter stabilizes.
However, Okamatsu et al. discloses an energy storage medium (Fig. 1, bootstrap capacitors 43 and 49, and their related discussion; see, for example, paragraph 0102); and a boot strap component operable to use power from the energy storage medium to power the converter until the converter stabilizes (Fig. 1, bootstrap capacitors 43 and 49, bootstrap capacitor circuits 61 and 71, and their related discussion; see, for example, paragraphs 0012, 0025, 0102, etc. which disclose the bootstrap capacitors may be utilized to stabilize the DC-DC converter 11 output current and reduce ripple current).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) in view of Kawamae et al. (U.S. Patent Publication Number 2019/0190319) and in further view of Ivanov (U.S. Patent Publication Number 2014/0191730).
Regarding Claim 16:
Modified McKinley teaches the limitations of the preceding claim 12. Modified McKinley fails to explicitly teach the converter is a boost converter.
However, in an attempt to expedite prosecution, Ivanov discloses wherein the converter is a boost converter (Fig. 3A, DC-DC converter 4 and its related discussion; see, for example, paragraph 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to select a boost converter, as taught within Ivanov, to step-up the respective voltage to be output to a load. Furthermore, it should be noted that the selection of a converter type is considered to be a design choice falling well within the range of one having ordinary skill in the art. The selection of a given converter, such as a boost type converter, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinley (U.S. Patent Publication Number 2014/0160820) in view of Koo (U.S. Patent Publication Number 2015/0357907) in view of Kawamae et al. (U.S. Patent Publication Number 2019/0190319) and in further view of Yan et al. (U.S. Patent Publication Number 2015/0108945).
Regarding Claim 18:
Modified McKinley teaches the limitations of the preceding claim 12. Modified McKinley further discloses wherein the current transformer is connected to an active burden load (McKinley: Fig. 4A, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion), the controller is operable to determine an amount of load provided by the active burden load (McKinley: Fig. 4A, microcontroller 164a, electrical current transformer with U shaped half 112, winding portions 122, 124, AC resistor network 162a, and their related discussion; see, for example, paragraphs 0023-0025 which discloses the microcontroller, based upon a sensed condition, will control the AC resistor network 162a to vary the resistance). While Modified McKinley discloses a rectifier, Modified McKinley fails to teach the rectifier circuit comprises at least one metal-oxide-semiconductor field-effect transistor (“MOSFET”).
However, Yan et al. discloses the rectifier circuit comprises at least one metal-oxide-semiconductor field-effect transistor (“MOSFET”) each having a gate (Fig. 6, rectifier bridge constituted by D1-D4, and their related discussion; see, for example, paragraphs 0005, 0032, etc. which disclose the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET), the gate of each of the at least one MOSFET is connected to the controller (Fig. 6, rectifier bridge constituted by D1-D4, controller not shown, and their related discussion; see, for example, paragraphs 0005, 0032, etc. which disclose the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET), and the controller is operable to turn the gate of each of the at least one MOSFET “ON” and “OFF” to thereby modify the amount of load (Fig. 6, rectifier bridge constituted by D1-D4, controller not shown, and their related discussion; see, for example, paragraphs 0005, 0032, etc. which disclose the secondary side will include a full bridge rectifier circuit with controllable switch devices such as MOSFET. See also the respective rectifier control as previously presented and discussed within Modified McKinley). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified McKinley to select a MOSFETs as the switches devices of the rectifier circuit, as taught within Yan, since the selection of a MOSFET allows for quick switching positions, requires less current, thereby resulting in a cooler unit while providing more stable voltage. Furthermore, it should be noted that the selection of a switching device within a rectifier is considered to be a design choice falling well within the range of one having ordinary skill in the art. The selection of a given switching device, such as a MOSFET, would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836